internal_revenue_service number info release date index no department of the treasury p o box ben franklin station washington dc person to contact telephone number refer reply to cc it a -- genin-105533-02 date date dear this letter is in response to your inquiry dated date on behalf of your clients who wish to transfer all of their assets into a revokable trust for estate_planning purposes in your letter you related that a portion of their assets included several series_ee_bonds you indicated that some of the bonds have matured and were already worth the face value your concern was that if the ee bonds were transferred to the revokable trust the transfer may be a taxable_event your letter poses two questions if the husband and wife transfer the ee bonds to a revokable trust that is in their name and names them as trustors and trustees during their lifetime is such a transfer a taxable_event if the ee bonds are transferred individually to your clients and a child is named as a joint tenant is this a taxable_event outside the context of a private_letter_ruling request that complies with the requirements of revproc_2002_1 2002_1_irb_1 the internal_revenue_service does not make advance determinations of the tax consequences for a taxpayer of any particular transaction however we direct your attention to specific provisions of the internal_revenue_code the income_tax regulations and other well-known principles of tax law from these it may be possible for you to make your own determination regarding the likely tax consequences of a transaction with this in mind we refer you to the following items sec_454 of the internal_revenue_code provides in part that the increase in redemption value in excess of the amount_paid for a series e bond shall be includible in gross_income in the taxable_year in which the obligation is finally redeemed or in the taxable_year of final maturity whichever is earlier genin-105533-02 under sec_676 the taxpayer as grantor or trustor of a_trust is considered the owner of the property in the trust including the bonds if the taxpayer or other nonadverse_party has the power to revest title to such property in himself in revrul_70_428 c b the taxpayer held series_e_bonds in his own right without a co-owner used the cash_receipts_and_disbursements_method of accounting and did not elect to report the increments of interests on the bonds currently the taxpayer requested through his bank the reissue of his bonds to add his son’s name as co-owner intending no transfer of possession but only a change_of registration to facilitate a transfer of the bonds at his death under these circumstances the revenue_ruling states that the reissue of bonds in this manner does not result in a taxable_event because there is no realization of income at that time with respect to the interest that was earned on the bonds before their reissue in addition with regard to transfers to trusts revrul_58_2 1958_1_cb_236 sets forth a fact pattern that includes the following elements the taxpayer establishes a_trust over which he has power of revocation the corpus consists of series_e_bonds contributed by the taxpayer and held prior by the taxpayer as sole owner the transfer of the bonds to the trust concerning which there were some restrictions was in conformity with the regulations concerning savings bonds and the interest on the bonds had accumulated in the form of increment in value none of which was reported in the taxpayer’s individual tax_return under the option available to owners of such bonds under sec_454 the revenue_ruling holds that because the taxpayer did not realize the benefit of the interest increment in value at the time of the transfer to the trust the taxpayer was not required to include in his federal_income_tax return the amount thereof that had accumulated to the date of transfer i hope this information is helpful if you have any questions please contact at sincerely robert a berkovsky branch chief office of associate chief_counsel income_tax accounting
